Name: Commission Delegated Regulation (EU) 2018/122 of 20 October 2017 amending Annexes I, II, VI, VIII and IX to Regulation (EU) No 1007/2011 of the European Parliament and of the Council on textile fibre names and related labelling and marking of the fibre composition of textile products (Text with EEA relevance. )
 Type: Delegated Regulation
 Subject Matter: leather and textile industries;  marketing;  technology and technical regulations;  consumption;  European construction
 Date Published: nan

 26.1.2018 EN Official Journal of the European Union L 22/3 COMMISSION DELEGATED REGULATION (EU) 2018/122 of 20 October 2017 amending Annexes I, II, VI, VIII and IX to Regulation (EU) No 1007/2011 of the European Parliament and of the Council on textile fibre names and related labelling and marking of the fibre composition of textile products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1007/2011 of the European Parliament and of the Council of 27 September 2011 on textile fibre names and related labelling and marking of the fibre composition of textile products and repealing Council Directive 73/44/EEC and Directives 96/73/EC and 2008/121/EC of the European Parliament and of the Council (1), and in particular Article 21 thereof, Whereas: (1) Regulation (EU) No 1007/2011 requires labelling to indicate the fibre composition of textile products, with checks being carried out by analysis on the conformity of those products through indications given on the label. (2) In accordance with Article 6 of Regulation (EU) No 1007/2011, a manufacturer submitted to the Commission an application to include polyacrylate as a new textile fibre name in the list set out in Annex I to that Regulation. That application included a technical file fulfilling all the minimum requirements specified in Annex II to that Regulation. (3) After having assessed the application for the new textile fibre name and having carried out a public consultation on the Europa website, the Commission, in consultation with Member States' experts and interested parties, concluded that the new textile fibre name polyacrylate should be added to the list of textile fibre names set out in Annex I to Regulation (EU) No 1007/2011. (4) In order to take into account technical progress, Annex II to Regulation (EU) No 1007/2011 should be amended, in particular as regards the proposed definition of a new textile fibre name and the proposed identification and quantification methods. (5) Regulation (EU) No 1007/2011 sets out a list of textile products for which inclusive labelling is sufficient. That list includes sewing, mending and embroidery yarns presented for retail sale in small quantities with a net weight of 1 gram or less. However, due to technical progress, that particular textile product is no longer presented for retail sale in quantities with a net weight of 1 gram or less. Therefore, the list of textile products qualifying for inclusive labelling set out in Annex VI to that Regulation should be updated. (6) In order to make it possible to use uniform methods for quantitative analysis of textile fibre mixtures, test methods set out in Annex VIII to Regulation (EU) No 1007/2011 should be amended to include polyacrylate fibre. Furthermore, a new test method for quantitative analysis of fibre mixtures of polyester and certain other fibres should be added to Annex VIII to that Regulation. (7) Regulation (EU) No 1007/2011 also lays down the agreed allowances used to calculate the mass of fibres contained in a textile product. Hence, the value of agreed allowance for polyacrylate should be added to the list set out in Annex IX to that Regulation. (8) Regulation (EU) No 1007/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annexes I, II, VI, VIII and IX to Regulation (EU) No 1007/2011 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 272, 18.10.2011, p. 1. ANNEX Annexes I, II, VI, VIII and IX to Regulation (EU) No 1007/2011 are amended as follows: (1) in Annex I, the following row 50 is added: 50 polyacrylate fibre formed of cross-linked macromolecules having more than 35 % (by mass) of acrylate groups (acid, light metal salts or esters) and less than 10 % (by mass) of acrylonitrile groups in the chain and up to 15 % (by mass) of nitrogen in the cross-linking; (2) in Annex II, the following points are amended as follows: (a) points (2) and (3) are replaced by the following: (2) Proposed definition of the textile fibre: The definition proposed shall describe the fibre composition. The characteristics mentioned in the definition of the new textile fibre, such as elasticity, shall be verifiable via standard test methods to be provided with the technical file along with the experimental results of analyses. (3) Identification of the textile fibre: chemical formula, differences from existing textile fibres, FTIR spectrum together with, where relevant, detailed data such as melting point, density, refractive index and burning behaviour.; (b) point (5) is replaced by the following: (5) Proposed identification and quantification methods, including experimental data: The applicant shall evaluate the possibility to use the methods listed in Annex VIII or the harmonised standards to be introduced in that Annex to analyse the most expected commercial mixtures of the new textile fibre with other textile fibres and shall propose at least one of those methods. For those methods or harmonised standards where the textile fibre can be considered as an insoluble component, the applicant shall indicate the d factors, which correspond to the mass correction factors to be applied for the calculations (to account for the loss in mass, known to occur during the analysis) of the new textile fibre. If methods listed in this Regulation are not suitable, the applicant shall provide adequate reasoning and propose one or more new methods. The proposed new method or methods shall describe the field of application (including fibre mixtures), the principle (notably chemical process and steps), the apparatus and reagent or reagents, the test procedure, the calculation and expression of results (including the value of d factors), and the precision (confidence limits of results). The application shall contain all the experimental data, in particular regarding fibre characteristics, identification and quantification methods proposed. Data on the accuracy, robustness and repeatability of the methods shall be provided with the file.; (c) point (7) is replaced by the following: (7) Additional information on production process and consumer relevance to support the application: The technical file shall, at least, contain information on the number of producers, the location of production facilities and the expected market availability of the new fibre or of products manufactured from that fibre.; (d) the following point (8) is added: (8) Availability of samples: The manufacturer or any person acting on the manufacturer's behalf shall provide representative samples of the new pure textile fibre and the relevant textile fibre mixtures necessary for verifying the accuracy, robustness and repeatability of the proposed identification and quantification methods. The Commission may request additional samples of relevant fibre mixtures from the manufacturer or the person acting on the manufacturer's behalf.; (3) in Annex VI, item 18 is replaced by the following: 18. Sewing, mending and embroidery yarns presented for retail sale; (4) in Annex VIII, chapter 2 is amended as follows: (a) in the Summary Table of point IV, the following row for method No 17 is added: 17 Polyester Certain other fibres Trichloroacetic acid and chloroform; (b) method No 1 is amended as follows: (i) point 1.2 is replaced by the following: 2. wool (1), animal hair (2 and 3), silk (4), cotton (5), flax (7) true hemp (8), jute (9), abaca (10), alfa (11), coir (12), broom (13), ramie (14), sisal (15), cupro (21), modal (22), protein (23), viscose (25), acrylic (26), polyamide or nylon (30), polyester (35), polypropylene (37), elastomultiester (45), elastolefin (46), melamine (47), polypropylene/polyamide bicomponent (49) and polyacrylate (50). In no circumstances is the method applicable to acetate fibres which have been deacetylated on the surface.; (ii) point 5 is replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of d is 1,00, except for melamine and polyacrylate, for which d is 1,01.; (c) point 1.2 of method No 5 is replaced by the following: 2. triacetate (24), polypropylene (37), elastolefin (46), melamine (47), polypropylene/polyamide bicomponent (49) and polyacrylate (50).; (d) point 1.2 of method No 6 is replaced by the following: 2. wool (1), animal hair (2 and 3), silk (4), cotton (5), cupro (21), modal (22), viscose (25), acrylic (26), polyamide or nylon (30), polyester (35), polypropylene (37), glass fibre (44), elastomultiester (45), elastolefin (46), melamine (47), polypropylene/polyamide bicomponent (49) and polyacrylate (50). Note: Triacetate fibres which have received a finish leading to partial hydrolysis cease to be completely soluble in the reagent. In such cases, the method is not applicable.; (e) method No 8 is amended as follows: (i) point 1.2 is replaced by the following: 2. wool (1), animal hair (2 and 3), silk (4), cotton (5), cupro (21), modal (22), viscose (25), polyamide or nylon (30), polyester (35), polypropylene (37), elastomultiester (45), elastolefin (46), melamine (47), polypropylene/polyamide bicomponent (49) and polyacrylate (50). It is equally applicable to acrylics, and certain modacrylics, treated with pre-metallised dyes, but not to those dyed with afterchrome dyes.; (ii) point 5 is replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of d is 1,00, except in the case of wool, cotton, cupro, modal, polyester, elastomultiester, melamine and polyacrylate, for which d is 1,01.; (f) method No 9 is amended as follows: (i) point 1.2 is replaced by the following: 2. wool (1), animal hair (2 and 3), silk (4), cotton (5), cupro (21), modal (22), viscose (25), acrylic (26), polyamide or nylon (30), polyester (35), polypropylene (37), glass fibre (44), elastomultiester (45), melamine (47), polypropylene/polyamide bicomponent (49) and polyacrylate (50). When the wool or silk content of the mixture exceeds 25 %, method No 2 shall be used. When the polyamide or nylon content of the mixture exceeds 25 %, method No 4 shall be used.; (ii) point 5 is replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of d is 1,00, except for melamine and polyacrylate, for which d is 1,01.; (g) method No 13 is amended as follows: (i) point 1.2 is replaced by the following: 2. wool (1), animal hair (2 and 3), silk (4), cotton (5), acetate (19), cupro (21), modal (22), triacetate (24), viscose (25), acrylic (26), polyamide or nylon (30), polyester (35), glass fibre (44), elastomultiester (45), melamine (47) and polyacrylate (50).; (ii) point 5 is replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of d is 1,00, except for melamine and polyacrylate, for which d is 1,01.; (h) method No 15 is amended as follows: (i) point 1.2 is replaced by the following: 2. wool (1), animal hair (2 and 3), silk (4), cotton (5), cupro (21), modal (22), viscose (25), acrylic (26), polyamide or nylon (30), glass fibre (44), melamine (47) and polyacrylate (50). Where modacrylics or elastanes are present, a preliminary test shall first be carried out to determine whether the fibre is completely soluble in the reagent. Mixtures containing chlorofibres may also be analysed by using method No 9 or 14.; (ii) point 5 is replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of d is 1,00, except in the case of polyacrylate, for which d is 1,02, silk and melamine, for which d is 1,01, and acrylic, for which d is 0,98.; (i) the following method is added: METHOD No 17 Polyester and certain other fibres (Method using trichloroacetic acid and chloroform) 1. FIELD OF APPLICATION This method is applicable, after removal of non-fibrous matter, to binary fibre mixtures of: 1. polyester (35) with 2. polyacrylate (50) 2. GENERAL INFORMATION The principle, apparatus and reagent, test procedure, calculation and expression of results that apply to binary fibre mixtures of polyester with polyacrylate are those described in standard EN ISO 1833-25:2013. The d value is 1,01.; (5) in Annex IX, the following entry 50 is added: 50. Polyacrylate 30,00.